McAvoy, J.
We think that since the parties now here were not adversaries in the former suits but codefendants wherein no duty existed to contest the issue of negligence as between them and no pleadings existed between them, the decisions there settled nothing as to the liability of the codefendants to each other. Therefore, the plea of res adjudícala was not available to this-defendant.
The order should be affirmed, with ten dollars costs and disbursements.
Finch, P. J., Merrell and Sherman, JJ., concur; Martin, J., dissents.